Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of October 4, 2013 (this
“Amendment”), is entered into among FLOWSERVE CORPORATION, a New York
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of August 20, 2012 (as
amended or modified from time to time, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments.

(a) The definitions of “Aggregate Revolving Commitments”, “Eurocurrency Base
Rate”, “Guarantors”, “Interest Period”, “L/C Issuer”, “Letter of Credit
Sublimit”, “Mandatory Cost”, “Maturity Date”, “Obligations”, and “TARGET Day”
appearing in Section 1.01 of the Credit Agreement are hereby amended to read as
follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the First Amendment Effective Date is $1,000,000,000.

“Eurocurrency Base Rate” means

(a) for any Interest Period with respect to a Eurocurrency Rate Loan,

(i) in the case of Eurocurrency Rate Loan (other than with respect to a two week
Interest Period) denominated in a LIBOR Quoted Currency, the rate per annum
equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;



--------------------------------------------------------------------------------

(ii) in the case of Eurocurrency Rate Loan with a two week Interest Period
denominated in a LIBOR Quoted Currency, the rate per annum equal to the LIBOR
Rate at or about 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term of one month; and

(iii) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency (other than those specified above), the rate designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to Section 1.08;
and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate , at about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits for a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent. The Administrative Agent does
not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in this definition of “Eurocurrency Base Rate” or with
respect to any comparable or successor rate thereto.

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each other Person
that joins as a Guarantor pursuant to Section 7.10 or otherwise, (c) with
respect to (i) Obligations under any Swap Contract, (ii) Obligations under any
Treasury Management Agreement and (iii) any Swap Obligation of a Specified Loan
Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, the Borrower, and (d) the successors and permitted assigns of the
foregoing.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week, two
weeks, one month, two months, three months, six months or twelve months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

2



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“L/C Issuer” each of (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, (b) JPMorgan Chase Bank, N.A., in its capacity as issuer of
Letters of Credit hereunder, (c) BNP Paribas, in its capacity as issuer of
Letters of Credit hereunder, (d) any other Lender with a Revolving Commitment
that upon request of the Borrower agrees to issue one or more Letters of Credit
hereunder and (e) any successor issuer of Letters of Credit hereunder. The term
“L/C Issuer” when used with respect to a Letter of Credit or the L/C Obligations
relating to a Letter of Credit shall refer to the L/C Issuer that issued such
Letter of Credit.

“Letter of Credit Sublimit” means (a) with respect to performance standby
Letters of Credit, an amount equal to the Aggregate Revolving Commitments and
(b) with respect to commercial Letters of Credit and financial standby Letters
of Credit, the lesser of (i) the Aggregate Revolving Commitments and
(ii) (A) $300,000,000 in the case of commercial Letters of Credit, and
(B) $150,000,000 in the case of financial standby Letters of Credit. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation or has its Facility Office by any Governmental Authority.

“Maturity Date” means October 4, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party or any
Subsidiary and any Lender or Affiliate of a Lender (but with respect to any Loan
Party, excluding Excluded Swap Obligations with respect to such Loan Party) and
(b) all obligations under any Treasury Management Agreement between any Loan
Party or any Subsidiary and any Lender or Affiliate of a Lender.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

3



--------------------------------------------------------------------------------

(b) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.

“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.

“First Amendment Effective Date” means October 4, 2013.

“LIBOR” has the meaning specified in the definition of Eurocurrency Base Rate.

“LIBOR Quoted Currency” means Dollars and any Alternative Currency for which
there is a published LIBOR rate with respect thereto, but in each case only for
so long as there is a published LIBOR rate with respect thereto.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Loan Party” has the meaning specified in Section 4.08.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

4



--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

(c) Subsections (a) and (c) of Section 1.08 of the Credit Agreement are hereby
amended to read as follows:

(a) The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “LIBOR Quoted Currency” or “Non-LIBOR
Quoted Currency”; provided that (i) such requested currency is a lawful currency
that is readily available and freely transferable and convertible into Dollars
and (ii) such requested currency shall only be a LIBOR Quoted Currency to the
extent that there is published LIBOR rate for such currency. In the case of any
such request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the Lenders
obligated to make Credit Extensions in such currency; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer
issuing such requested Letter of Credit.

*******

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that a Eurocurrency
Base Rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Borrower and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Base Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Base Rate for such currency and (ii) to the extent the definition
of Eurocurrency Base Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrower and (A) the Administrative
Agent and the L/C Issuer may amend the definition of Eurocurrency Base Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Base Rate for such currency and (B) to the extent the definition of
Eurocurrency Base Rate reflects the appropriate interest rate for such currency
or has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Borrower.

(d) Section 2.01(c)(i) is hereby amended to replace the reference to
“$250,000,000” with “$400,000,000”.

 

5



--------------------------------------------------------------------------------

(e) Section 2.07(c) of the Credit Agreement is hereby amended to read as
follows:

(c) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05 or increased pursuant to Section 2.01(d)), unless
accelerated sooner pursuant to Section 9.02:

 

Payment Dates

   Principal Amortization Payment  

December 31, 2013

   $ 10,000,000   

March 31, 2014

   $ 10,000,000   

June 30, 2014

   $ 10,000,000   

September 30, 2014

   $ 10,000,000   

December 31, 2014

   $ 10,000,000   

March 31, 2015

   $ 10,000,000   

June 30, 2015

   $ 10,000,000   

September 30, 2015

   $ 10,000,000   

December 31, 2015

   $ 15,000,000   

March 31, 2016

   $ 15,000,000   

June 30, 2016

   $ 15,000,000   

September 30, 2016

   $ 15,000,000   

December 31, 2016

   $ 15,000,000   

March 31, 2017

   $ 15,000,000   

June 30, 2017

   $ 15,000,000   

September 30, 2017

   $ 15,000,000   

December 31, 2017

   $ 15,000,000   

March 31, 2018

   $ 15,000,000   

June 30, 2018

   $ 15,000,000   

September 30, 2018

   $ 15,000,000   

Maturity Date

     Remaining balance   

(f) The phrase “plus (C) in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State, the Mandatory Cost” is hereby deleted from Section 2.08(a) of the
Credit Agreement.

(g) The following new paragraph is hereby added to the end of Section 3.02 of
the Credit Agreement:

Each Lender at its option may make any Credit Extension to the Borrower by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Credit Extension; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Credit Extension in accordance with the
terms of this Agreement.

 

6



--------------------------------------------------------------------------------

(h) Section 3.03 of the Credit Agreement is hereby amended to read as follows:

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Borrower and all Lenders. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

(i) Clauses (i) and (iii) of Section 3.04(a) of the Credit Agreement are hereby
amended to read as follows:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or the L/C Issuer;

******

 

7



--------------------------------------------------------------------------------

(iii) [reserved]; or

(j) A new Section 3.04(e) is hereby added to the Credit Agreement to read as
follows:

(e) Mandatory Costs and Additional Reserve Requirements. If any Lender or L/C
Issuer incurs any Mandatory Costs attributable to the Obligations, then from
time to time the Borrower will pay to such Lender or the L/C Issuer, as the case
may be, such Mandatory Costs. Such amount shall be expressed as a percentage
rate per annum and shall be payable on the full amount of the applicable
Obligations. The Borrower shall pay to each Lender, as long as such Lender shall
be required to comply with any reserve ratio requirement (excluding any such
requirement reflected in the Eurocurrency Reserve Percentage) or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional costs shall be due and payable 10 days from receipt of
such notice.

(k) A new Section 4.08 is hereby added to the Credit Agreement to read as
follows:

4.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of the Commodity Exchange Act.

 

8



--------------------------------------------------------------------------------

(l) The following sentence is hereby added to the end of the last paragraph of
Section 9.03 of the Credit Agreement:

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

(m) Section 11.01(a)(v) of the Credit Agreement is hereby amended to read as
follows:

(v) amend Section 1.08 or the definitions of “Alternative Currency”, “LIBOR
Quoted Currency” or “Non-LIBOR Quoted Currency” without the written consent of
each Lender and L/C Issuer directly affected thereby;

(n) Schedule 1.01(c) of the Credit Agreement is hereby deleted.

(o) Schedule 2.01 of the Credit Agreement is hereby amended in its entirety in
the form of Schedule 2.01 attached hereto.

2. Effectiveness; Conditions Precedent. This Amendment shall be effective when
all of the conditions set forth in this Section 2 have been satisfied:

(a) receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower, the Guarantors and each Lender;

(b) receipt by the Administrative Agent of favorable opinions of legal counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender,
dated as of the First Amendment Effective Date, and in form and substance
reasonably satisfactory to the Administrative Agent;

(c) receipt by the Administrative Agent of the following, in form and substance
satisfactory to the Administrative Agent:

(i) certificates of Responsible Officers of each Loan Party certifying that the
Organization Documents of each Loan Party delivered to the Administrative Agent
on August 20, 2012 have not been amended, supplemented or otherwise modified and
remain in full force and effect as of the First Amendment Effective Date, or if
such Organization Documents have been amended, supplemented or otherwise
modified, attaching copies of the Organization Documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the First Amendment
Effective Date; and

(ii) such certificates of resolutions or other action, incumbency certificates
(including specimen signatures) and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other documents delivered in connection therewith to which such Loan Party
is a party;

 

9



--------------------------------------------------------------------------------

(d) receipt by the Administrative Agent of such documents and certifications as
the Administrative Agent may reasonably require to evidence that each Loan Party
is duly organized or formed, and is validly existing, and, as applicable, in
good standing and qualified to engage in business in its state of organization
or formation;

(e) there shall not have occurred a material adverse change since December 31,
2012 in the business, assets, liabilities (actual or contingent), operations or
financial condition of the Borrower and its Subsidiaries, taken as a whole;

(f) receipt by the Administrative Agent, MLPFS and the Lenders of all agreed
fees required to be paid on or before the First Amendment Effective Date; and

(g) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the First Amendment
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

3. Ratification of Credit Agreement. Each Loan Party acknowledges and consents
to the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. This Amendment is a Loan Document.

4. Authority/Enforceability. Each Loan Party represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as may be limited by applicable Debtor Relief Laws or by
equitable principles relating to enforceability.

(c) No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Amendment, except for such as have been made or obtained and are
in full force and effect.

(d) The execution and delivery of this Amendment does not (i) violate the terms
of its Organization Documents or (ii) violate any Law.

5. Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Amendment (a) the representations and warranties set forth in Article VI of the
Credit Agreement are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as drafted) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) as of such earlier date, and (b) no Default
exists.

 

10



--------------------------------------------------------------------------------

6. New Lenders.

(a) Each of HSBC Bank USA, N.A., BNP Paribas and First Hawaiian Bank (each a
“New Lender”) hereby agrees to provide Commitments in the amount set forth on
Schedule 2.01 attached hereto and the initial Applicable Percentage of such New
Lender shall be as set forth therein.

(b) Each New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets the requirements to be an
assignee under Section 11.06(b)(v) of the Credit Agreement, (iii) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.04 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Amendment, (iv) it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
such New Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

(c) The Borrower agrees that, as of the date hereof, each New Lender shall
(i) be a party to the Credit Agreement and the other Loan Documents, (ii) be a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and (iii) have the rights and obligations of a Lender under the Credit Agreement
and the other Loan Documents.

(d) The applicable address, facsimile number and electronic mail address of each
New Lender for purposes of Section 11.02 of the Credit Agreement are as set
forth in such New Lender’s Administrative Questionnaire delivered by the New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
such New Lender in a notice to the Administrative Agent.

7. Counterparts/Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format (.pdf) shall be effective as an original.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

10. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.

 

11



--------------------------------------------------------------------------------

11. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:     FLOWSERVE CORPORATION,     A New York corporation     By:  

/s/ Jay E. Roueche

    Name: Jay E. Roueche     Title: Vice President, Investor Relations and
Treasurer GUARANTORS:     FLOWSERVE MANAGEMENT COMPANY,     a Delaware business
trust     By:  

/s/ Luke E. Alverson

    Name: Luke E. Alverson     Title: Vice President and Secretary     FLOWSERVE
US INC.,     a Delaware corporation     By:  

/s/ Luke E. Alverson

    Name: Luke E. Alverson     Title: Vice President and Secretary     FLOWSERVE
HOLDINGS, INC.,     a Delaware corporation     By:  

/s/ Luke E. Alverson

    Name: Luke E. Alverson     Title: Vice President and Secretary     FLOWSERVE
INTERNATIONAL, INC.,     a Delaware corporation     By:  

/s/ Luke E. Alverson

    Name: Luke E. Alverson     Title: Vice President and Secretary



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Marc Sanchez

    Name: Marc Sanchez     Title: Vice President



--------------------------------------------------------------------------------

LENDERS:       BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line
Lender     By:   /s/ Marc Sanchez      

 

    Name: Marc Sanchez     Title: Vice President    

JPMORGAN CHASE BANK, N.A.,

as a Lender

    By:   /s/ Gregory T. Martin      

 

    Name: Gregory T. Martin     Title: Vice President    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

    By:   /s/ Nathan R. Rantala      

 

    Name: Nathan R. Rantala     Title: Director     CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK,     as a Lender     By:   /s/ Blake Wright      

 

    Name: Blake Wright     Title: Managing Director     By:   /s/ James Austin  
   

 

    Name: James Austin     Title: Vice President    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

    By:   /s/ Thomas J. Sterr      

 

    Name: Thomas J. Sterr     Title: Authorized Signatory    

MIZUHO BANK, LTD.,

as a Lender

    By:   /s/ David Lim      

 

    Name: David Lim     Title: Authorized Signatory

 



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:    /s/ Jonathan Lasner  

 

Name: Jonathan Lasner Title: Director

LLOYDS TSB BANK PLC,

as a Lender

By:   /s/ Stephen Giacolone  

 

Name: Stephen Giacolone Title: Assistant Vice President – G011 By:   /s/ Karen
Weich  

 

Name: Karen Weich Title: Vice President – W011

PNC BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Brett R. Schweikle  

 

Name: Brett R. Schweikle Title: Senior Vice President

COMPASS BANK,

as a Lender

By:   /s/ Susana Campuzano  

 

Name: Susana Campuzano Title: Sr. Vice President

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:   /s/ David W. Kee  

 

Name: David W. Kee Title: Managing Director

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:   /s/ Janet L. Wheeler  

 

Name: Janet L. Wheeler Title: Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Steven Dixon  

 

Name: Steven Dixon Title: Vice President

CITIBANK, N.A.,

as a Lender

By:   /s/ Susan K. Manuelle  

 

Name: Susan K. Manuelle Title: Vice President

FIFTH THIRD BANK,

as a Lender

By:    /s/ Matthew Lewis  

 

Name: Matthew Lewis Title: Vice President

THE NORTHERN TRUST COMPANY,

as a Lender

By:   /s/ Sara Bravo McCaulay  

 

Name: Sara Bravo McCaulay Title: Vice President

HSBC BANK USA, N.A.,

as a Lender

By:   /s/ Brian Myers  

 

Name: Brian Myers Title: Senior Vice President

BNP PARIBAS,

as a Lender

By:   /s/ Jamie Dillon  

 

Name: Jamie Dillon Title: Managing Director By:   /s/ Joseph Mack  

 

Name: Joseph Mack Title: Vice President



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a Lender By:   /s/ Dawn Hofmann  

 

Name: Dawn Hofmann Title: Senior Vice President